                    Case 2:18-cv-09648-ODW-MAA Document 10-1 Filed 11/16/18 Page 1 of 3 Page ID #:68



                  1      Kevin T. Barnes, Esq. (#138477)
                         Gregg Lander, Esq. (#194018)
                  2      LAW OFFICES OF KEVIN T. BARNES
                         1635 Pontius Avenue, Second Floor
                  3      Los Angeles, CA 90025-3361
                         Tel.: (323) 549-9100 / Fax: (323) 549-0101
                  4
                         Email: Barnes@kbarnes.com
                         Joseph Tojarieh, Esq. (#265492)
                  5      TOJARIEH LAW FIRM, PC
                         10250 Constellation Boulevard, Suite 100
                  6      Los Angeles, CA 90067
                         Tel: (310) 553-5533 / Fax: (310) 553-5536
                  7      Email: JFT@tojariehlaw.com
                  8      Attorneys for Plaintiff JANE DOE, on
                         behalf of herself and all others similarly situated
                  9
                                               UNITED STATES DISTRICT COURT
               10
                                             CENTRAL DISTRICT OF CALIFORNIA
               11
                          JANE DOE, on behalf of herself and ) Case No. 2:18-cv-09648-DDP (SKx)
               12
                          all others similarly situated,     ) Honorable Dean D. Pregerson
                                                             ) Courtroom 9C
                                 Plaintiffs,                 )
               13                                            ) CLASS ACTION
                                 v.                          )
               14                                            ) MEMORANDUM OF POINTS
                          PASADENA HOSPITAL                  )
               15         ASSOCIATION, LTD. d/b/a            ) AND AUTHORITIES IN
                          “Huntington Memorial Hospital,” an ) SUPPORT OF PLAINTIFF’S
               16         entity, form unknown; and          ) EX PARTE REQUEST FOR
                          PATRICK SUTTON, M.D., an           ) LEAVE TO PROCEED
               17         individual, and DOES 1 to 100,     ) ANONYMOUSLY
                          inclusive;                         )
                                                             ) Action filed: November 15, 2018
               18                Defendants.                 ) Trial Date: None set
                                                             )
               19
               20

               21                      MEMORANDUM OF POINTS AND AUTHORITIES

               22           I.      ARGUMENT

               23                Parties are generally allowed to proceed anonymously in special

               24        circumstances, such as arise “[w]here it is necessary…to protect a person from

               25        harassment, injury, ridicule or personal embarrassment….” U.S. v. Doe, 655 F.2d

               26        920, 922 (9th Cir. 1977) (citing U.S. v. Doe, 556 F.2d 391, 393 (6th Cir. 1977));

               27        Does I Thru XXIII v. Advanced Textile Corp., 214 F.3d 1058, 1067 (9th Cir. 2000)

               28        (“[M]any federal courts, including the Ninth Circuit, have permitted parties to
   LAW OFFICES OF                                                   -1-
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
LOS ANGELES, CA 90025
                         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
  TEL.: (323) 549-9100
  FAX: (323) 549-0101
                           OF PLAINTIFF’S EX PARTE REQUEST FOR LEAVE TO
BARNES@KBARNES.COM
                                      PROCEED ANONYMOUSLY
                    Case 2:18-cv-09648-ODW-MAA Document 10-1 Filed 11/16/18 Page 2 of 3 Page ID #:69



                  1      proceed anonymously when special circumstances justify secrecy.”)
                  2            Courts “must balance the need for anonymity against the general
                  3      presumption that parties’ identities are public information and the risk of
                  4      unfairness to the opposing party.” Advanced Textile Corp., 214 F.3d at 1068. This
                  5      balancing test generally allows plaintiffs to use pseudonyms in three situations: (1)
                  6      when “identification creates a risk of retaliatory physical or mental harm;” (2)
                  7      “when anonymity is necessary to preserve privacy in a matter of sensitive and
                  8      highly personal nature;” and (3) when “the anonymous party is compelled to admit
                  9      [his or her] intention to engage in illegal conduct, thereby risking criminal
               10        prosecution.” Id.
               11              At issue here is the second situation. Plaintiff Doe’s claims involve sensitive
               12        and highly personal issues. Pseudonym protection is appropriate in this situation.
               13        For example, pseudonym protection has been afforded to exotic dancers, because
               14        the suit would “…involve details about them [plaintiffs] of a ‘highly sensitive and
               15        personal nature.’” Jane Roes 1-2 v. SFBSC Management, LLC, 77 F. Supp. 3d 990
               16        (ND Cal. 2015). In that case, pseudonym protection was granted even though the
               17        plaintiffs’ “sensitive and personal” information was the result of a voluntary
               18        undertaking (exotic dancing). Similarly, here, Plaintiff’s anonymity is necessary to
               19        preserve privacy in a matter of a sensitive and highly personal nature. As a young
               20        student and medical patient at Defendants’ institution, Plaintiff was subjected to
               21        molestation, sexual assault, sexual abuse, and/or sexual harassment by Defendant
               22        Tyndall. She did not voluntarily put herself in a vulnerable position.
               23              Further, pseudonym protection should also granted “where the injury
               24        litigated against would be incurred as a result of the disclosure of the plaintiff's
               25        identity.” Doe v. Frank, 951 F.2d 320, 324 (11th Cir. 1992). Here, Plaintiff is
               26        litigating against the injury of invasion of privacy and exploitation, which are the
               27        very injuries she seeks to avoid repeating by bringing this complaint anonymously.
               28        According, Plaintiff Doe has identified an adequate threat of personal
   LAW OFFICES OF                                                  -2-
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
LOS ANGELES, CA 90025
                         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
  TEL.: (323) 549-9100
  FAX: (323) 549-0101
                           OF PLAINTIFF’S EX PARTE REQUEST FOR LEAVE TO
BARNES@KBARNES.COM
                                      PROCEED ANONYMOUSLY
                    Case 2:18-cv-09648-ODW-MAA Document 10-1 Filed 11/16/18 Page 3 of 3 Page ID #:70



                  1      embarrassment that, under Advanced Textile, militates for allowing her to proceed
                  2      under a Jane Doe pseudonym.
                  3            Further, public interest in this case does not relate to Plaintiff’s identity. As
                  4      such, the public’s interest can be satisfied without revealing Plaintiff’s real name.
                  5      See Advanced Textile, 214 F.3d at 1073, fn.5 (“For instance, the question whether
                  6      there is a constitutional right to abortion is of immense public interest, but the
                  7      public did not suffer by not knowing the plaintiff's true name in Roe v. Wade”). As
                  8      such, Plaintiff’s interest in anonymity outweighs any possible prejudice to the
                  9      other side and the public’s interest in knowing her name.
               10           II. CONCLUSION
               11              For all the foregoing reasons, Plaintiff respectfully requests that the Court
               12        grant her leave to proceed anonymously.
               13        Dated: November 16, 2018                LAW OFFICES OF KEVIN T. BARNES
               14
                                                                 By:     /s/ Kevin T. Barnes
               15                                                        Kevin T. Barnes, Esq.
               16                                                        Gregg Lander, Esq.
                                                                         Attorneys for Plaintiff Jane Doe
               17

               18

               19
               20

               21

               22

               23

               24

               25

               26

               27

               28
   LAW OFFICES OF                                                  -3-
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
LOS ANGELES, CA 90025
                         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
  TEL.: (323) 549-9100
  FAX: (323) 549-0101
                           OF PLAINTIFF’S EX PARTE REQUEST FOR LEAVE TO
BARNES@KBARNES.COM
                                      PROCEED ANONYMOUSLY
